                      Case: 3:20-cr-00020-jdp Document #: 2 Filed: 02/12/20 Page 1 of 1
JS 45 (1/ 96) Elec tronic Version
                                                            Criminal Case Coy,e1nSheet- U.S. District Court                          .
                                                                                    LU - ~               0 LO                JDP
  Place of Offense:                                   Related Case Information:        SEA D
                City: Altoona                              Superseding      Docket Number
                                                                       ----               --------
    County /Parrish: Barron County                      Same Defendant             New Defendant
                                                             Magistrate Judge Case Number 19-mj-123, ]%1, l261         !2~Ji8
                                                              Search Warrant Case Number 20-mj-004 ~ / ;           (. O 'C?~
                                                                 R 20 / R40 from District of    C'. /;;          <'6         ,
                                                                                                                        "J.>, 0
Defendant information:                                                                           <.f>,1',~ {,
                                                                                                       ,t-& I r,.          '°.,r ~
                                                                                                                             ('0
                                Matter to be Sealed        ✓ Yes                  No                  Ip-OS'J';-:,.      /.·
    Def. Name: Daniel Peggs
                                                      ---
                                                                           k r, ~,; .
                                                                                                              Op1/ }'~(,-.       $6
   Alias Name: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _'7 ~ (;;:,
                                                                              __   "<u.
                                                                                     ,. __,>
                                                                                           .,:_
     City/State: Altoona, WI
 Year of Birth: 1987                                    Last 4 digits of SSN 4670
                       ---------                                            - - --------
                Sex: Male                               Race: White


U.S. Attorney Information:
            JULIES. PFLUGER                                             Bar # :
                                                                                ----------------
 Interpreter:            ✓      No          Yes           List language and/ or dialect:
                                                                                          -------------

Location Status:
A rrest Date:
          Already in Federal Custody as of:                                in
                Already in State Custody
                On Pretrial Release


U.S.C. Citations:
Total# of Counts:               2                          Petty                Misdemeanor                  ✓    Felony
                                                                                Class A
                                                                                Class B
                                                                                Class C

                  Index Key/Code                             Description of Offense Charged                      Counts(s)
Set 1      18USC1591(a)(l )(b)(2)(c)              Sex Trafficking                                                      1
Set 2      18 USC 2251(a)                         Production of Child Pornography                                      2
Set3
Set4
Sets
Set 6



Date:                                                 Signature    / s/         JULIE S. PFLUGER
